I do not think it would be reversible error for a trial judge to fail to file a sworn statement that "to the best of his knowledge and belief the ground or grounds contained in the suggestion of disqualification do not exist," where the ground or grounds stated in the suggestion show on their face that they do not show any legal cause for the judge to declare himself to be disqualified. Here the judge admitted his relationship to Mr. and Mrs. McGahey as charged, but held that this did not disqualify him because they were not parties to the action nor interested in the result thereof. In this legal conclusion I concur with Mr. Justice Terrell that he was in error, and that the judgment must be reversed.